Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 03/09/2022.  Claims 2-21 are pending and have been examined.
The information disclosure statement (IDS) submitted on 03/07/2022 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 03/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,462,366 and 10/958,832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2-21 are allowable because the prior art fails to teach or suggest a monitoring system that is configured to monitor a property, the monitoring system comprising: a drone that is configured to navigate the property and generate sensor data that reflects an attribute of the property; a first drone dock that is located at the property and that is configured to receive the drone; a second drone dock that is located at the property and that is configured to receive the drone; and a controller that is configured to: receive data indicating whether the drone docked at the first drone dock or the second drone dock; and based on the data indicating whether the drone docked at the first drone dock or the second drone dock, perform a monitoring system operation, as recited in the claims.
The closest prior art, Williams (US 2018/0233007), discloses a drone based security system. However, Williams does not disclose determining the property status based on at which dock the drone was docked and the sensor data generated while the drone was docked. Williams either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425